DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment field 04/28/2022 has been entered. Claims 1 and 9 have been amended. Therefore, claims 1-20 are now pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Closest prior art Greaves, JR. (US — 2003/0062767 A1) discloses Braking Apparatus of a Vehicle comprising:
a brake pedal connector (150, Fig: 1-2) configured to connect to a brake pedal (40, Fig: 1) of a brake of a towed vehicle (30, [0086], Fig: 1);
a cylinder (90, Fig: 1-2 and 4-6) having a piston (100, Fig: 4-6) connected to the brake pedal connector (150) to actuate the brake of the towed vehicle through the brake pedal connector by applying a positive pressure to the brake pedal connector to move the brake pedal ([0070], Fig: 5-6, and 8),
a vacuum supply line (L3, Fig: 1) coupled to a power booster (36, Fig: 1) of the towed vehicle brake (36, Fig: 1) and configured to provide vacuum to the power booster ([0048] and [0094], Fig: 1); and
teaching reference Skinner et al. (US — 2005/0225169 A1) discloses Brake Monitoring System comprising:
an inertial sensor (At step 104, controller 44 detects deceleration of the towed vehicle. At step 106, controller 44 converts the a change in the momentum of the inertial sensor, [0117], Fig: 5) to detect deceleration of the towed vehicle (step 104, Fig: 5); and
a processor (controller 44, generally indicated by reference numeral 700 is now described. Controller 44 is shown with an accelerometer 706, a microprocessor 712, an operational amplifier 716, switches 720 and 721, and two panels of LEDs 724, 726, [0120]) coupled to the inertial sensor and to the pump to cause the pump to not provide vacuum to the vacuum supply line and to drive the piston in response to the detection of deceleration ([0117], Fig: 5).
However, prior art and teaching reference fail to disclose a pump coupled to the vacuum supply line and to the cylinder to alternately provide vacuum to the vacuum supply line and to drive the piston to actuate the brake, but not both at the same time.
Prior art and teaching reference fail to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 2-8 are also allowable by virtue of their dependencies from claim 1.
Further, prior art and teaching also fail to disclose determining whether the detected vacuum pressure is below a predetermined vacuum threshold; and
if the detected vacuum pressure is below the predetermined vacuum threshold and if deceleration is not detected, then operating a pump coupled to the power booster to supply vacuum to the power booster which recited in independent claim 9. Therefore, independent claim 9 is allowable. Claims 10-13 are also allowable by virtue of their dependencies from claim 9.
Finally, prior art and teaching also fail to disclose a processor coupled to the air pump to control the operation of the vehicle braking system, the processor causing the braking system to enter a brake state in which the air pump drives the pneumatic brake actuator and does not provide vacuum to the vacuum supply line, and a booster state in which the air pump provides vacuum to the vacuum supply line and does not drive the pneumatic brake actuator, which recited in independent claim 14. Therefore, independent claim 14 is allowable. Claims 15-20 are also allowable by virtue of their dependencies from claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657